Title: From George Washington to George Clinton, 29 November 1778
From: Washington, George
To: Clinton, George


  
    Dr sir.
    Fish Kill [N.Y.] Novr 29th 1778
  
I was favoured to day with your Letter of the 26 Instant. It gave me extreme concern to hear of the complaint, which you transmitted. There is nothing I wish for more, than a happy understanding between the Inhabitants and every part of the Army—and this I have constantly endeavoured to promote. I have written to Major Strang & Mr Hyatt, inclosing a Letter to Major Lee with a copy of the complaint against him, and have informed him that Lt Carnes is to be subject to the process in the hands of the sheriff or Other proper Officer, who is to be permitted to arrest him without interruption. I have also advised them, that they may not defer the arrest, if they think proper to make it that his Corps is under marching Orders for Jersey. I hope the conduct I have pursued will be agreable to Your Excellency. I have the Honor to be with great regard & esteem Dr sir Yr Most Obedt Sevt

  Go: Washington

